DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 6 is objected to because of the following informalities:  In line 1, “if” should be replaced with -is-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 3 and 4 recite the limitation "the temperature" in lines 1 and 2 (respectively).  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is found to be indefinite because Examiner is unsure of what is meant by the limitation “coupled to the switch to receive the source of thermal energy”.  It appears as though this should be amended to receive the ‘energy’ and not the ‘source of energy’.  Appropriate correction is required.
 Claim 14 recites the limitation "a source of electrical energy to provide the thermal energy" in lines 1-2.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “source of thermal energy”.  It should be noted that “the source of electrical energy” is subsequently recited at the end of claim 14 and in claim 15.  Appropriate correction is required.
It should be noted that any other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Esch, U.S. 2007/0049999 (hereinafter Esch).
Regarding claims 1 and 13, Esch discloses (note figs. 1-4; paragraphs 258 and 265) a surgical device comprising: a handle (15); a shaft (13); and a thermal assembly having an electrically insulative substrate (46 – note paragraph 258) and an electrically resistive heating element (wire from ‘14’ – note paragraph 258) disposed thereon.  However, this embodiment of Esch fails to explicitly disclose a handle including a switch for actuating energy delivery.  A different embodiment of Esch (note paragraph 449) teaches a handle having a switch for actuating energy delivery.  It is well known in the art that any of a variety of energy-actuating configurations (including this one) could be used interchangeably for this purpose.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified this embodiment of Esch to comprise a handle including a switch for actuating energy delivery.  This is because this modification would have merely comprised a simple substitution of interchangeable energy-actuating configurations in order to produce a predictable result (see MPEP 2143).    
Regarding claims 2-4 and 14, Esch discloses (see above; as best understood by Examiner) a device comprising a controller (note paragraph 237), wherein the device is capable of performing the claimed function (also note paragraph 139).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claims 6 and 7, Esch discloses (see above) a device wherein the resistive material is necessarily formed as a ‘plated trace’ on the substrate in a helical (i.e., coiled) configuration.
Regarding claim 8, Esch discloses (see above) the claimed device, but fails to explicitly disclose the claimed thickness of the resistive material.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified the dimensions of the resistive material accordingly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, such a modification would have involved a mere change in the size of a component, which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, Esch discloses (see above) the claimed device, but fails to explicitly disclose the claimed material of the thermal insulator.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified the material of the thermal insulator accordingly, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 11 and 12, Esch discloses (see above) a device comprising a lubricious PTFE coating (47 – note paragraph 255).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esch as applied to claims 1-14 above, and further in view of Stulen, U.S. 2014/0005667 (hereinafter Stulen).
Regarding claim 15, Esch discloses (see above – as best understood by Examiner) a device having a handle (15) and an external power source (18).  However, Esch fails to explicitly disclose a device having a power source included in the handle.  Stulen teaches (note figs. 17 and 18A) a similar device having a power source included in the handle (note paragraph 123).  It is well known in the art that these different generator configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the apparatus of Esch to include a power source disposed within the handle.  This is because this modification would have merely comprised a simple substitution of interchangeable generator configurations in order to produce a predictable result (see MPEP 2143).       

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794